Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered October 1, 2001, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his identity as the perpetrator of the crimes charged beyond a reasonable doubt is riot preserved for appellate review, as he did not raise this argument in the trial court in support of his motion to dismiss {see CPL 470.05 [2]; People v Rivera, 275 AD2d 802 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution {see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s identity beyond a reasonable doubt. The complainant had an opportunity to observe the defendant, whom he knew for a decade, at close range immediately before the incident, which occurred in a well-lit area {see People v Rivera, supra). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or do not warrant reversal. Krausman, J.P, McGinity, Cozier and Rivera, JJ., concur.